Hemingway, J.  Estoppel by declaration. A “ representation in order to work an estoppel must be of a nature to lead naturally, i. e., to lead a man of prudence, to the action taken.” Bigelow on Est., p. 572. The question in this case is, Where the party setting up the estoppel applied to the party against whom it is set up to rent land, and was told that he had sold to another and had nothing to do with renting it, does this representation naturally lead a prudent man to purchase the land of such third party without making further inquiry as to the rights of the person who had made the representation ? Persons having the beneficial ownership of land usually control the renting of it, and those desiring to rent go to them to obtain leases. Persons holding liens or equitable charges do not generally act in making leases, and renters seldom take account of their interests. ' Gill’s question and McKinney’s answer should be interpreted in the light of this fact. For when McKinney stated that he had sold the land to Wall, Gill had only indicated a desire to rent it, and this called upon McKinney to make only such disclosures as he might fairly understand would be expected by one contemplating renting, but it did not call for a disclosure of further facts which would be deemed material o'nly to one contemplating a purchase of the land. Upon the representation made, Gill was warranted in concluding that McKinney had no interest in the land which would authorize him to rent it, and that Wall was authorized to rent it as against him. But as one desiring to rent would not ordinarily be concerned about the liens or reserved rights, of the vendor of his lessor, the proposition made would not naturally call for a disclosure as to such rights, and the representation should be construed in connection with the proposition. McKinney made the representation without any design to misrepresent the facts, and, as the record discloses, after he had agreed to sell to Wall in consideration of and upon the surrender of a note of McKinney held by Wall. The representation was not inconsistent with a sale entirely on credit, with title retained as security for the purchase money, and did not warrant a conclusion that it was not thus held; for, if such had been the case, Wall alone would have been authorized to make a lease of it. While Gill was warranted in concluding that McKinney had no interest which would authorize him to make a lease, we do not think he was justified in assuming that McKinney had no interest at all, or could purchase without further inquiry in faith of such assumption. The statements to Reutzel, so far as the evidence discloses, were casual and made without inquiry from him or knowledge on part of McKinney that he contemplated a purchase. They are wholly insufficient to work an estoppel. Affirm.